Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146525                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  THEODORE SLICER,                                                                                        David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 146525
                                                                    COA: 298068
                                                                    Clinton CC: 09-010506-CK
  CITY OF ST. JOHNS,
             Defendant/Cross-Plaintiff-
             Appellant,
  and
  COUNTY OF CLINTON,
           Defendant,
  and
  CLINTON COUNTY ROAD COMMISSION,
           Defendant/Cross-Defendant-
           Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 6, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
           p1021
                                                                               Clerk